Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   While the applicant stated that the election of claims 11-20 was being made with traverse, no actual traversal was set forth so the election has been treated as being made without traverse.  Claims 1-10 are withdrawn as being directed to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of incentivizing the raising of donations for a fundraising campaign.  
For claim 11 the abstract idea is defined by the elements of:
launching a fundraising campaign comprising a plurality of characteristics based on an input from a campaign organizer; 
determining a monetary goal for the fundraising campaign based on the plurality of characteristics; 
sending to a user, a first indication of a receipt of a first reward for launching the fundraising campaign; 
sending to the user, a notification of a receipt of a donation from a donor, the notification comprising information associated with the donation; 
determining a percentage of the monetary goal accomplished based on the received donation; 
sending to the user, a second indication of a receipt of a second reward upon accomplishing a first percentage of the monetary goal; and 
sending to the user, a third indication of a receipt of a third reward upon accomplishing the monetary goal

For claim 16 the abstract idea is defined by the elements of:
identifying a fundraising campaign based on a donor input;  46Customer No. 22,852 Attorney Docket No. 14428.0003-00000 
processing information associated with the donor input to validate a donor; 
upon validating, sending to a user a notification to grant access to the validated donor to donate to the identified fundraising campaign; 
processing a first monetary donation received from the donor, wherein the processing comprises updating, in real-time, a percentage completion value of a monetary goal of the fundraising campaign; 
sending to a user, a first indication of a receipt of a first reward based on the first monetary donation; and 
sending to a user, a second indication of a receipt of a second reward based on the second monetary donation

The above limitations are reciting a process by which users are incentivized to make donations for a fundraising campaign.  Raising money such as is done for fundraising campaigns is something that is known to be done by people and was done by people prior to the invention of modern day computers.  People can perform the claimed steps manually to raise funds/donations for a fundraising campaign.  The act of fundraising and/or crowdfunding is considered to be a fundamental economic practice that represents a certain method of organizing human activities per the guidance set forth in the 2019 PEG.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer implemented algorithm and a user device, that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a computing device due to the recitation of using a computer implemented algorithm and a user device to perform the claimed steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) so that a notification can be sent to the user device.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computing device and a user device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 12-15, the applicant is reciting a further embellishment of the same abstract idea that was found for claim 11.  Determining a time period associated with a monetary goal, sending a fourth indication of a status of the fundraising campaign, assigning by a campaign organizer (a person) an art asset that represents the fundraising campaign, and rewarding the campaign manager based on a performance score, are all steps that are simply further defining the same abstract idea that was set forth for claim 11.  The claimed steps are further defining the process by which a user is incentivized to make donations to a fundraising campaign and that are further defining how the fundraising campaign manager (a person) is rewarded.  The recitation to the use of the computer implemented algorithm and the user device have been treated in the same manner as set forth for claim 11, to which applicant is referred.
For claims 17-20, the applicant is reciting a further embellishment of the same abstract idea that was found for claim 16.  Reciting that the verification comprises comparing donor input to stored donor information that can be personal, or tax records, receiving an award based on a frequency, total amount, or time period of donation; where the award is an art asset as claimed, are all elements that are further defining the abstract idea of claim 16.  Comparing information and receiving awards are further steps that serve to define more about the process of incentivizing a user to make a donation.  The recitation to the use of the computer implemented algorithm and the user device have been treated in the same manner as set forth for claim 16, to which applicant is referred.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claim 11, the applicant recites that the computer implemented algorithm determines the monetary goal for the fundraising campaign based on a plurality of characteristics.  Upon consulting the specification for guidance on how the applicant is causing the computer to perform the claimed step, it is noted that nothing more has been disclosed than the function of determining the monetary goal from information entered by a user.  The specification does not teach anything about how the computer algorithm is using the received information to determine a monetary goal.  While most of the times it is people that determine the monetary goal to be achieved, claim 11 is reciting that it is the computer itself that is determining the monetary goal and nothing has been disclosed about how this is caused to occur.  The specification does no more than to disclose the end result to be achieved without actually explaining how the applicant is causing the algorithm to do what is claimed.  The claimed invention has only been described in a functional manner where the specification does not identify how the invention achieves the claimed result.  The specification does not provide an adequate written description of the invention that is sufficient to show possession by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blass (20190147505) in view of Borchetta (20170103432).
For claim 16, Blass teaches a system and method of fundraising by allowing individual persons to create a fundraising campaign that is listed online and that donors are allowed to donate to.  The step of identifying a fundraising campaign based on donor input is the act of a potential donor searching for a charity to donate to, see paragraphs 016, 103 where this is disclosed by Blass.  The claimed processing of information to validate a donor and the notification to grant access to make a donation is satisfied by Blass disclosing that users (donors) have to log into the system using a username and password, see paragraph 161, 165.  After validation the user is notified that they are allowed access to make donations, see paragraph 178.  The claimed processing of a first monetary donation is disclosed in paragraphs 154, 189.  Paragraph 156 teaches the claimed updating the fundraising campaign listing to indicate the received donations.  Paragraph 129 teaches that the cumulative funds raised is part of the listing page for the campaigns.  The sending of the indications for the awards based on the donations is satisfied by the disclosure in Blass to donors being rewarded for different levels of donations, including reaching different thresholds, see paragraph 027.  
Not expressly taught is that the update of the goal is a percentage completion value for the goal to be achieved.  Blass teaches updating the amount of donations raised but does not disclose this as being a percentage.
Borchetta teaches a fundraising campaign system and method that discloses the indication of a goal as being a percentage of the goal achieved, see paragraph 075.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide Blass with the ability to update the fundraising goal by identifying the percentage of the goal that has been completed as a way to represent the status of the fundraising campaign.  This yields predictable results in that it allows users to see how the percentage of the goal has been achieved for a given fundraising campaign in an easy to understand manner, as the use of percentages is known for.
For claims 17, 18, as addressed above, donor credentials are verified as claimed by using a username and password login system.  See paragraphs 161, 165.  This is done using personal information of the user, which is the username and password.
For claim 19, see paragraphs 007 and 027 of Blass where rewards based on donations amounts, cumulative amounts, volume of donations, recency of donations, etc..  This satisfies what is claimed in terms of frequency, amount and time periods.
For claim 20, see paragraphs 007 and 027 where the use of icons or text are disclosed for the awards.  This satisfies the claimed art asset that can be nothing more than text per claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Moumneh (20150017611) teaches that creators of fundraising campaigns can be rewarded, see paragraph 128.
	NPL document “Ethical Fundraising” teaches that it is not ethnical to provide compensation (rewards, awards) to a fundraiser that is running the fundraising campaign.  The article discusses how compensation (a reward) to a fundraiser is not a good idea due to ethical concerns.  This teaches the concept of rewarding fundraising organizers with some kind of reward, and is evidence that this idea has been thought of and has been found to be unethical.
	NPL document “Code of Ethical Standards” teaches that organizers of fundraisers cannot accept compensation based on percentages of donations received.  This is relevant to claim 11 that is reciting that the campaign organizer is receiving rewards (allows for monetary awards) based on completing a first percentage of the goal and based on accomplishing the monetary goal.  
NPL document “Raise more money: Incentive based fundraising 101” teaches that it is desirable to reward donors with rewards such as fundraising badges.
Liu (20190108499), Vanderkolk (20170353579), Brooks (20170076337), Bagarella et al. (20120059759) disclose fundraising systems that are considered relevant to the disclosed and claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687